 1   Cyrus Safa
     Attorney at Law: 282971
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Attorneys for Plaintiff
 6   Frank Roseli Bermea
 7
                          UNITED STATES DISTRICT COURT
 8
                         EASTERN DISTRICT OF CALIFORNIA
 9
10
     FRANK ROSELI BERMEA,                     )   Case No.: 1:20-cv-01232-BAM
11                                            )
                  Plaintiff,                  )   STIPULATION AND ORDER FOR
12                                            )   THE AWARD AND PAYMENT OF
           vs.                                )   ATTORNEY FEES AND EXPENSES
13                                            )   PURSUANT TO THE EQUAL
     ANDREW SAUL,                             )   ACCESS TO JUSTICE ACT, 28 U.S.C.
14   Commissioner of Social Security,         )   § 2412(d)
                                              )
15                Defendant.                  )
                                              )
16                                            )
17
           TO THE HONORABLE BARBARA A. MCAULIFFE, MAGISTRATE
18
     JUDGE OF THE DISTRICT COURT:
19
           IT IS HEREBY STIPULATED, by and between the parties through their
20
     undersigned counsel, subject to the approval of the Court, that Frank Roseli
21
     Bermea be awarded attorney fees in the amount of nine hundred ninety-one dollars
22
     ($991.35) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d).
23
     This amount represents compensation for all legal services rendered on behalf of
24
     Plaintiff by counsel in connection with this civil action, in accordance with 28
25
     U.S.C. §§ 1920; 2412(d).
26
27
                                              -1-
28
 1          After the Court issues an order for EAJA fees to Frank Roseli Bermea, the
 2   government will consider the matter of Frank Roseli Bermea's assignment of EAJA
 3   fees to Cyrus Safa. The retainer agreement containing the assignment is attached
 4   as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability
 5   to honor the assignment will depend on whether the fees are subject to any offset
 6   allowed under the United States Department of the Treasury's Offset Program.
 7   After the order for EAJA fees is entered, the government will determine whether
 8   they are subject to any offset.
 9          Fees shall be made payable to Frank Roseli Bermea, but if the Department
10   of the Treasury determines that Frank Roseli Bermea does not owe a federal debt,
11   then the government shall cause the payment of fees, expenses and costs to be
12   made directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
13   executed by Frank Roseli Bermea.1 Any payments made shall be delivered to
14   Cyrus Safa.
15          This stipulation constitutes a compromise settlement of Frank Roseli
16   Bermea's request for EAJA attorney fees, and does not constitute an admission of
17   liability on the part of Defendant under the EAJA or otherwise. Payment of the
18   agreed amount shall constitute a complete release from, and bar to, any and all
19   claims that Frank Roseli Bermea and/or Cyrus Safa including Law Offices of
20   Lawrence D. Rohlfing may have relating to EAJA attorney fees in connection with
21   this action.
22
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                              -2-
28
 1         This award is without prejudice to the rights of Cyrus Safa and/or the Law
 2   Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
 3   42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
 4   DATE: June 25, 2021            Respectfully submitted,
 5                                  LAW OFFICES OF LAWRENCE D. ROHLFING
 6                                        /s/ Cyrus Safa
                                 BY: __________________
 7                                  Cyrus Safa
                                    Attorney for plaintiff
 8                                  FRANK ROSELI BERMEA
 9
     DATED:June 25, 2021            PHILLIP TALBERT
10                                  Acting United States Attorney
11
12                                         /s/ Daniel P. Talbert

13                                  DANIEL P. TALBERT
                                    Special Assistant United States Attorney
14                                  Attorneys for Defendant
                                    ANDREW SAUL, Commissioner of Social
15                                  Security (Per e-mail authorization)
16
17
                                           ORDER
18
           Based upon the parties’ Stipulation for the Award and Payment of Attorney
19
     Fees and Expenses Pursuant to the Equal Access to Justice Act, 28 U.S.C. §
20
     2412(d) filed on June 28, 2021 (Doc. No. 14.):
21
     ///
22
     ///
23
     ///
24
     ///
25   ///
26
27
                                             -3-
28
 1         IT IS HEREBY ORDERED that attorney fees in the amount of NINE
 2   HUNDRED NINETY-ONE DOLLARS ($991.35) be awarded subject to the terms
 3   of the stipulation.

 4
     IT IS SO ORDERED.
 5
 6      Dated:   June 30, 2021                 /s/ Barbara   A. McAuliffe   _
                                          UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                        -4-
28
 1                                 PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

 3         I am employed in the county of Los Angeles, State of California. I am over
 4   the age of 18 and not a party to the within action. My business address is 12631
 5   East Imperial Highway, Suite C-115, Santa Fe Springs, California 90670.
 6         On this day of June 25, 2021, I served the foregoing document described as
 7   STIPULATION FOR THE AWARD AND PAYMENT OF ATTORNEY FEES
 8   AND EXPENSES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT,
 9   28 U.S.C. § 2412(d) AND COSTS PURSUANT TO 28 U.S.C. § 1920 on the
10   interested parties in this action by placing a true copy thereof enclosed in a sealed
11   envelope addressed as follows:
12   Mr. Frank Roseli Bermea, Jr.
     80 North Poplar Street
13   Sonora, CA 95370
14         I caused such envelope with postage thereon fully prepaid to be placed in the
15   United States mail at Santa Fe Springs, California.
16         I declare under penalty of perjury under the laws of the State of California
17   that the above is true and correct.
18         I declare that I am employed in the office of a member of this court at whose
19   direction the service was made.
20
     Cyrus Safa    ___          /s/ Cyrus Safa____________
     TYPE OR PRINT NAME                             SIGNATURE
21
22
23
24
25
26
27
28
 1                          CERTIFICATE OF SERVICE
                       FOR CASE NUMBER 1:20-CV-01232-BAM
 2
 3         I hereby certify that I electronically filed the foregoing with the Clerk of the

 4   Court for this court by using the CM/ECF system on June 25, 2021.
 5         I certify that all participants in the case are registered CM/ECF users and
 6
     that service will be accomplished by the CM/ECF system, except the plaintiff
 7
     served herewith by mail.
 8
 9                              /s/ Cyrus Safa
                                _______________________________
10
                                Cyrus Safa
11                              Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
